Lindsay, J.
In this case the judgment was rendered at the March term of the District Court, 1866, a writ of error was sued out the 6th of July, 1867, perfected by service the 16th of September, 1867, the case filed in this court 15th of January, 1868, and the cause dismissed without prejudice the 31st of January, 1868, with a judgment for costs on the writ of error bond. A new citation in error has been obtained, and was served upon the defendant in error on the 18th of July, 1869, more than two years after the rendition of the judgment and without the execution of a new writ of error bond. 1. The ■former bond was functus officio by the judgment for costs on the dismissal. 2. The new writ was obtained more than two years after judgment. For both of these reasons the cause is ■dismissed from the docket.
Dismissed.